Case 1:21-cv-20518-BB Document 5-3 Entered on FLSD Docket 02/11/2021 Page 1 of 1

08/08/2008         14:06        1-413-596-0003
                                                                                         PROVENCHER FIN SERV                                           PAGE      02/03



     Genworth Ltte Insurance Company
     Service Center
     RO, Bort 0729 • Lynchburg, VA 24506.0720
     888325:5433
                                                                lJ   UenWOrdi We end Annuity Insurance Company
                                                                     Service Center
                                                                     P.O. Boa 10720Ai Lynchburg. VA 24506-072!3
                                                                          3255431'
                                                                     Bfk -311 /3/3i
                                                                                                                                      II             11Ill    II

   Meese ciseckitin aPpnellniete company box-
   POUCY CHANGEFORM — FART
   iNSURED: Nana           5\epler,   I Rion
                                                                               Date      filirt                 Crso,saclia
   OWNER: Name.                                                                 Date of Birth                        Policy Wirmber

               Addmsr                                                                                             me moon

          1.CHANGE                     ER                                                            CHANGE OF BENEFICIARY
     Ahincidems urawriership in this policy are.absolutolyassigned lathe                 I revoke all prior beneficiary desMnation.s. and settlement option
     now owner. The now owner will also be the new beneficiary unless                    elections. 'designate thetollowing as beneficiaries:under thistmlioy:
     the beneficiaryal03e time of the ownership change washrevocable                     (Give tuft name. pit/Nate, relationship toinsured,Snc. Sec. or T.I.N.
     or unless the new owner changes the beneficial], designation and                    and mailing address. Where possible, give individual names for all
     signs this form:                                                                    members of a class of beneficiaries, 4o not list dollara ma ants. Use
     New Owner: (If more than one owner. specify which owner is to                       prmonlege share or fraction. Sample designations on Page 2) The
     receive premium notices.) Semple designations on Page 2.                            primary beneficiary designation must tie restatedif changing only the
     Primary'                                                                            Conti       t beneficiaryidesionat
                                                                                                                the r2
                                                                                                                  jat_f             sii rilorri
                                                                                                                                  (e:cue

      eteof Birth
     Soc. Sec. No. or TIN.:
     Meiling Address:

                                                                                          Conttngent
     New Owner le: C3 Inenvidinil             0 Sale proprietorship
     El Partnership     0 CorpnratIon
     arrest (Dive complete name of trust, date of trust
        agreement, and name's) of the troStaa(s).

     C7 2 CHANGENAME of:
     0 Insured       D BeneficiarY    0 Owner          U
                                                                                          The right to change the beneficiary is reserved to.the owner, unless
     To                                                                                   OdleNedSe indicated,
     Beason
     NOTE:Ifreason is otherthanmarriage nr correction ofspelling.attach                  El 4. OTHER MANORS)
     copy of legal evidence.

     If' our original contract has bean toot or destroyed.
     please contactthe home•office tor a Lost Policy
     Affidavit form to obtain a copy Otte contract

     I declare that nu bankruptcy proceedings ure now peeing.
     I cattily under penalties of perjury that the statements end answers given in this change term are true, complete, and correctly
     recorded toile hest of knnwledge and belief. I am not subject to backup withhohling.
     Signedat                                                                                          On
                                                                                                                                mos%   day, year
                                                vry anO Stith
     Owner X                            I      (scimitar&                           J   (Thle, It Apolleable)
                                                                                                                 Sat Set                             22712
     New Ownet, if applicable :X                                                                                Sec Sec    No
                                               151gmturel                          (title. It ApplitS101
     Signature air:Wimess..k__—_                                      Other Required Signature X
                               nl apniicsb,R)                                                                                         llesplrable)
   rnriv, od. ttic.n1.03                                                     P.ma                                                                        4 Mtn'
